        CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA



Felicia Yang,                                Civil File No. 20-cv-01397-SRN-KMM

             Plaintiff,
                                             AMENDED COMPLAINT
        v.
                                             JURY TRIAL DEMANDED
Portfolio Recovery Associates, LLC,

             Defendant.


                                    JURISDICTION

        1.   This Court’s jurisdiction arises under 28 U.S.C. § 1331 and pursuant

to 15 U.S.C. § 1692k(d).

        2.   This action arises out of Defendant’s violations of the Fair Debt

Collections Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

        3.   Venue is proper in this District because the acts and transactions at

issue occurred here, Plaintiff resides here, and Defendant transacts business

here.

                                    PARTIES

        4.   Plaintiff Felicia Yang is a natural person and a resident of Minnesota.

Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).




                                         1
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 2 of 10




      5.     Defendant Portfolio Recovery Associates, LLC (“PRA”) is a Delaware

limited liability company that engages in extensive debt collection activity in

Minnesota.

      6.     Portfolio Recovery Associates, LLC purchases allegedly defaulted

debts to collect from consumers; the debts PRA purchases are allegedly in default

when Portfolio purchases them, and were incurred or allegedly incurred by the

consumers for personal, family, or household purposes.

      7.     Portfolio Recovery Associates, LLC is headquartered at 120

Corporate Boulevard, Suite 100, Norfolk, Virginia 23502

      8.     Portfolio Recovery Associates, LLC is a “debt collector” as defined by

15 U.S.C. § 1692a(6) because Portfolio Recovery Associates, LLC uses

instrumentalities of interstate commerce and/or the mails in a business the

principal purpose of which is the collection of debts. In addition, on information

and belief, Portfolio Recovery Associates, LLC regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due

another. The principal purpose of Portfolio Recovery Associates, LLC is the

collection of debts; more than half of its revenues are derived from debt

collection; and, in this case, Portfolio Recovery Associates, LLC filed a lawsuit

against Plaintiff to collect on the alleged debt.



                                           2
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 3 of 10




      9.     Portfolio Recovery Associates, LLC, a Delaware limited liability

company, is a wholly-owned subsidiary of PRA Group, Inc., which is a publicly

held corporation that trades on the NASDAQ under the symbol “PRAA.”

      10.    PRA Group, Inc. was initially formed as Portfolio Recovery

Associates, L.L.C. on March 20, 1996. Portfolio Recovery Associates, Inc. was

formed in August 2002 in order for PRA to become a publicly traded company.

Portfolio Recovery Associates, Inc.’s legal name was changed to PRA Group, Inc.

on October 23, 2014.

      11.    PRA Group, Inc. files annual 10-k reports with the Securities and

Exchange Commission (SEC).

      12.    PRA Group, Inc.’s March 2, 2020, 10-k filing with the SEC stated

that “Our primary business is the purchase, collection, and management of

portfolios of nonperforming loans. The accounts we purchase are primarily the

unpaid obligations of individuals owed to credit grantors, which include banks

and other types of consumer, retail, and auto finance companies.”

      13.    The same 10-k filing stated that Portfolio Recovery Associates, LLC

is subject to the law contained in the “Fair Debt Collection Practices Act

(‘FDCPA’), which imposes certain obligations and restrictions on the practices of

debt collectors, including specific restrictions regarding the time, place and

manner of the communications.”

                                         3
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 4 of 10




      14.    In fact, the Court of Appeals for the Eighth Circuit has previously

applied the FDCPA to Portfolio Recovery Associates, LLC’s litigation conduct. See

Haney v. Portfolio Recovery Associates, LLC., 895 F.3d 974 (8th Cir. 2016).

      15.    The United States Government determined in its Federal

Government Injunction Consent Order that Portfolio Recovery Associates “is a

‘debt collector’ within the meaning of the FDCPA, 15 U.S.C. § 1692a(6).”

                                      FACTS

      16.    Portfolio Recovery Associates, LLC attempted to commence a lawsuit

against Plaintiff through service of a Summons and Complaint at her home.

      17.    The alleged debt forming the basis for the lawsuit constituted an

obligation or alleged obligation of a consumer to pay money arising out of a

transaction in which the money, property, insurance or services were the subject

of the transaction were primarily for personal, family, or household purposes. As

such, the alleged obligation is a “debt” as defined in 15 U.S.C. § 1692a(5).

      18.    In the complaint, Defendant alleges that “the defendant owed

$603.16 for credit on a Comenity Bank – Victoria’s Secret account ending in

***********6150.”

      19.    Defendant further alleges in the complaint that “[s]aid claim was

assigned, for good consideration, to the plaintiff [Portfolio Recovery Associates,

LLC] and the aforementioned balance remains due and owing.”

                                          4
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 5 of 10




      20.    The Summons that Defendant served on Plaintiff contained the

following language: “You must send a copy of your answer to the person who

signed this summons located at: PO Box 2427, Fargo, ND 58108-2427.”

(emphasis added).

      21.    This statement is false and contrary to Minnesota law. Minn. R. Civ.

P. 4.01 (“The summons shall state the name of the court and the names of the

parties, be subscribed by the plaintiff or by the plaintiff's attorney, give an

address within the state where the subscriber may be served in

person and by mail, state the time within which these rules require the

defendant to serve an answer, and notify the defendant that if the defendant fails

to do so judgment by default will be rendered against the defendant for the relief

demanded in the complaint.”) (emphasis added).

      22.    Plaintiff was actually confused by Portfolio Recovery Associates,

LLC’s false statement.

      23.    On July 31, 2020, the Minnesota state court granted Ms. Yang’s

motion to dismissed Portfolio Recovery Associates, LLC’s complaint against Ms.

Yang based upon the false statement in the summons.

      24.    A copy of the July 31, 2020, Minnesota state Court Order is attached

as Exhibit A.



                                          5
      CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 6 of 10




      25.   The state Court held that “Because the Rule requires that the

Summons provide a Minnesota address for service by mail on the subscriber, this

Summons is insufficient under Rule 4.01.” Id.

      26.   The state Court also held that “Here, in contrast, the defect involved

supplying Ms. Yang with incorrect information regarding how to respond to

the Complaint.” Id. (emphasis added).

      27.   Judgment against Portfolio Recovery Associates, LLC was entered on

August 3, 2020.

      28.   Portfolio Recovery Associates, LLC filed a motion for Amended

Findings on August 26, 2020. Portfolio Recovery Associates, LLC withdrew its

motion for Amended Findings on September 2, 2020.

      29.    Portfolio Recovery Associates, LLC filed a letter request for leave to

file a motion for reconsideration on September 2, 2020.

      30.    The state Court denied Plaintiff’s request to file a motion for

reconsideration on September 9, 2020.

      31.   The deadline to appeal the state Court Order and Judgment has

expired.

      32.   Another state court in Minnesota recently vacated a judgment that

Portfolio Recovery Associates, LLC had obtained using the exact same summons,

holding that the summons was not only deficient as a matter of Minnesota law,

                                        6
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 7 of 10




but also “misleading” to the consumer. See Portfolio Recovery Associates, LLC v.

Sonji Wiley, Hennepin County Case No. 27-cv-19-21436.

                                    FDCPA Violations

      33.    Defendant’s false statement that Plaintiff must serve her answer at a

Post Office Box in North Dakota violates Minn. R. Civ. P. 4.01 and constitutes a

violation of 15 U.S.C. § 1692f(1). See Klein v. SZJ, Ltd., 2019 U.S. Dist. LEXIS 361,

*5 (D. Minn. 2019) (“A plaintiff who pleads a violation of § 1692f(1) based on an

action not ‘permitted by law’ must necessarily plead that another law, not the

FDCPA, was violated.”).

      34.    In addition, the false and misleading statement in Defendant’s

summons (that Plaintiff must send her response to the complaint across state

lines) violated 15 U.S.C. §§ 1692e(2), 1692e(5), and 1692e(10).

      35.    These false and misleading statements caused Plaintiff an

informational injury as it misled her with regard to the rules governing her

response to the claim against her.

      36.    Defendant’s conduct described herein caused particularized and

concrete harm to Plaintiff. Plaintiff’s statutory rights to truthful, non-misleading,

non-oppressive, non-unconscionable communications and tactics in debt

collection efforts were violated.



                                           7
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 8 of 10




      37.    Defendant’s violations of the FDCPA denied Plaintiff access to

truthful information, which is a concrete form of informational injury under

Article III, and the denial of that information on its own is sufficiently concrete.

See Church v. Accretive Health, Inc., 2016 WL 3611543 (11th Cir. 2016);

Demarais v. RAzOR Capital, LLC, 869 F.3d 685 (8th Cir. 2017).

      38.    Defendant’s violations of the FDCPA illustrate the risk of tangible

harm from debt-collector misrepresentations and other misconduct, which is an

increased risk of harm that itself supports standing here.

      39.    Defendant’s actions caused an injury that is personal to Plaintiff, and

is not a nonjusticiable generalized grievance.

                                 TRIAL BY JURY

      40.    Plaintiff is entitled to and hereby respectfully demands a trial by

jury. U.S. Const. amend. 7; Fed. R. Civ. P. 38.

                               CAUSE OF ACTION

                        (VIOLATION OF THE FDCPA)

      41.    Plaintiff incorporates by reference all of the above paragraphs of the

Complaint as though fully stated herein.

      42.    The foregoing acts and omissions by Defendant constitute multiple

violations of the FDCPA.



                                           8
       CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 9 of 10




      43.    Specifically, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2),

1692e(5), 1692e(10), and 1692f(1).

      44.    As a result of these violations, Plaintiff has suffered concrete and

particularized harm, including depriving her of her rights granted by Congress

through the FDCPA (for example, the right to accurate representations in

connection with debt collection activities).

      45.    As a result of Defendant’s violations of the FDCPA, Plaintiff is

entitled to actual damages in an amount to be determined at trial pursuant to 15

U.S.C. § 1692k(a)(1); statutory damages in an amount up to $1,000 pursuant to

15 U.S.C. § 1692k(a)(2)(A); and reasonable attorneys’ fees and costs pursuant to

15 U.S.C. § 1692k(a)(3).

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant as

follows:

             a. For an award of actual damages pursuant to 15 U.S.C. §

                1692k(a)(1);

             b. For an award of statutory damages pursuant to 15 U.S.C. §

                1692k(a)(2)(A);

             c. For an award of costs of litigation including reasonable attorneys’

                fees pursuant to 15 U.S.C. § 1692k(a)(3); and

                                          9
     CASE 0:20-cv-01397-SRN-KMM Doc. 13 Filed 10/23/20 Page 10 of 10




          d. For such further and other relief as may be just and proper.


DATED: October 23, 2020

                                By:    /s Darren B. Schwiebert
                                      Darren Brayer Schwiebert (#260642)
                                       darren@dbslawmn.com
                                      DBS LAW LLC
                                      301 Fourth Avenue South, Suite 280N
                                      Minneapolis, MN 55415
                                      612.501.6008

                                      Attorney for Felicia Yang




                                      10
